FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                         AUG 26 2010
                                                                             eleark, u.s.
                                                                                       DistrIct and
                                              )                                 ankruptcy Courts
Karen F. Long,                                )
                                              )
       Plaintiff,                             )
                                              )
                v.                            )        Civil Action No.
                                              )                                   t~-       rtf-55
Karen Oposch,                                 )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff, a resident of Ox on Hill, Maryland, sues an individual located in Alexandria,

Virginia. The complaint, consisting of names and disjointed phrases, fails to provide any notice

of a claim. A separate Order of dismissal accompanies this Memorandum Opinion.




                                            Unite    tates Dlstnct Judge
Date: August   1&,2010




                                                2